 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSafety-Kleen Corporation and Local 707, Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America andFrank Guillot. Cases 29-CA-9944 and 29-CA-9944-229 March 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISOn 28 July 1983 Administrative Law JudgeHoward Edelman issued the attached decision. TheRespondent and the General Counsel filed excep-tions and supporting briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Safety-Kleen Corporation, Amityville, New York, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the Order.I The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.The General Counsel correctly notes that the judge erred in statingthat employee Mulvey told Guillot that employee Santangelo, rather thanemployee Canazarro, had informed Supervisor Hayes that Guillot was re-sponsible for initiating contact with the Union. This error is insubstantialand does not affect our determination that Hayes' subsequent statement toGuillot ("Frank, you and I both know who started the Union") did notviolate Sec. 8(aX1) in the circumstances of this case.DECISIONSTATEMENT OF THE CASEHOWARD EDELMAN, Administrative Law Judge. Thiscase was tried before me in Brooklyn, New York, onMarch 21, 1983.On September 7, 1982,1 and September 10, Local 707,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America (the Union), andFrank Guillot, an individual, herein called Guillot, filedunfair labor practice charges against Safety-Kleen Cor-poration (the Respondent), alleging violations of SectionI All dates herein are 1982 unless otherwise specified.269 NLRB No. 1108(a)(1) and (3) of the Act. On October 22, following aRegional investigation, a complaint issued alleging thatthe Respondent had threatened its employees with dis-charge, gave the impression to employees that it waskeeping their union activities under surveillance, and dis-charged employee Guillot because of his activities onbehalf of the Union, in violation of Section 8(a)(1) and(3) of the Act.Briefs were filed by counsel for the General Counseland counsel for the Respondent. On consideration of theentire record, the briefs, and my observation of the de-meanor of the witnesses, I make the followingFINDINGS OF FACTI. JURISDICTIONThe Respondent is a corporation, duly organizedunder and existing by virtue of the laws of the State ofWisconsin. The Respondent maintains offices and placesof business throughout the United States, including aprincipal office and place of business in the city of Elgin,State of Illinois, and a facility in the town of Amityville,county of Suffolk, State of New York, herein called theRespondent's Amityville facility, where it is and hasbeen at all times material herein engaged in the businessof cleaning industrial equipment and the sale of relatedcleaning materials. During the past year, which period isrepresentative of its annual operations generally, the Re-spondent in the course and conduct of such operationspurchased and caused to be transported and delivered toits Amityville facility chemical solvents and variousother cleaning materials, valued in excess of $50,000, ofwhich goods and materials valued in excess of $50,000were delivered to this facility in interstate commerce di-rectly from States of the United States other than theState of New York.The Respondent admits and I find that it is, and hasbeen at all times material herein, an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.II. LABOR ORGANIZATIONThe Respondent admits and I find that the Union is,and has been at all times material herein, a labor organi-zation within the meaning of Section 2(5) of the Act.III. THE RESPONDENT'S OPERATIONAs set forth above, the Respondent is engaged in thebusiness of cleaning industrial equipment for various in-dustrial customers. In this connection, the Respondentinstalls industrial washers, and services this equipment ona regular basis. The Respondent also sells various clean-ing materials to its industrial customers. The Respond-ent's customers in large part consist of gasoline servicestations, repair shops, automobile dealers, and machineshops.The Respondent has approximately 165 branches locat-ed throughout the United States. Tom Masters, regionalmanager for the New York region, an admitted supervi-sor within the meaning of Section 2(11) of the Act, is inoverall charge of seven facilities located throughout the602 SAFETY-KLEEN CORP.New York metropolitan area, including the Respondent'sAmityville facility.Timothy Hayes, an admitted supervisor, is the manag-er and in overall charge of the Respondent's Amityvillefacility.As of May, the Respondent, at its Amityville facility,employed a total of five sales service representatives.The representatives are assigned various routes encom-passing Nassau and Suffolk Counties in Long Island,New York. Their duties in connection with these routesinclude servicing the Respondent's leased equipmentwhich involve cleaning the equipment and replacing theold solvent with fresh solvent. Additionally they sell tothe customers on their routes various cleaning powdersand other cleaning solvents, and attempt to obtain newcustomers in their route area. The service representativesare paid a base weekly salary and a commission for theunits serviced, sales of industrial cleaners, and new instal-lations.At the time of hire, the Respondent's representativesare given a brief period of training. This training includesviewing films and slides designed to orient them to thejob. The representatives are also furnished a booklet enti-tled, "Why Should I Choose Safety-Kleen," which ex-plains the opportunities afforded representatives for con-tinued growth. This booklet includes a section settingforth performance standards. These performance stand-ards set forth are: "(a) Placement of 15 to 25 new ma-chines per period. [A period is defined by the Respond-ent as every 4 weeks.] (b) Service 3,000 to 3,500 ma-chines per year. (c) Sales of $35,100 in allied productsper year. This figure comes to approximately $135 perday based on a five day work week."However, these performance standards are not rigidlyadhered to. In this connection, Regional Manager TomMasters testified that these figures are goals to strive for,rather than fixed quotas which must be reached. For ex-ample, Masters testified that concerning the standard thatrepresentatives sell $135 a day worth of industrial clean-ers, he was happy if the representatives in his region sold$80 a day. Moreover, the Respondent's booklet does notindicate that failure by the representatives to meet theseso-called "performance standards" will result in their ter-mination.IV. UNION ORGANIZATIONGuillot was hired by the Respondent on May 5 as asales service representative. During the hours of 9 a.m.to 5 p.m. the representatives service the customers ontheir route. At the end of the day they return to theoffice where they spend a brief period of time perform-ing necessary paperwork. Following this paperwork,they spend several hours in the warehouse cleaning ma-chines and unloading trucks. Guillot testified that therepresentatives generally grumbled about working in thewarehouse following completion of their paperwork,complaining that they were not being paid for this time.On or about June 5, Guillot contacted the Respond-ent's main office in Elgin, Illinois, and spoke with Man-ager Dale Vranik. Guillot told Vranik that the represent-atives employed at the Respondent's Amityville facilityfelt that they should be paid for working time spent inthe warehouse following the completion of their run.Vranik replied that he would get back to Guillot.In mid-June, Vranik visited the Respondent's Amity-ville facility and met with the sales representatives.During this meeting, Vranki explained that the employ-ees' commission covered the additional hours spentworking in the warehouse.Sometime in early July, Guillot and representativesTony Santangelo and Tony Canazzaro were unloading atruck in the Respondent's warehouse when Canazzarosuggested that the employees needed union representa-tion. Guillot spoke with the truckdriver, employed bythe trucking company then unloading, and asked himwhat labor organization he was represented by. Thedriver replied that he was represented by the Union.Guillot gave the driver his name and phone number andasked if the Union would contact him concerning repre-sentation of the sales service representatives.Several nights later, union representative Gene Hain-ley telephoned Guillot and set up a meeting of the repre-sentatives for some time during the following week. Thismeeting took place as scheduled in a nearby local diner.During the meeting, Hainley obtained signed authoriza-tion cards from Guillot, Canazarro, and Santangelo. OnJuly 12, the Union filed a petition with the NationalLabor Relations Board seeking to represent the Respond-ent's representatives employed at the Amityville facility.A stipulation was entered into by the parties and an elec-tion scheduled for August 26.Following the filing of the petition described above,the Union held several other meetings of employees. Atone of these meetings, unit employee Bruce Mulvey, asenior representative, informed Guillot that he waspresent during a conversation between Tim Hayes, Re-spondent Amityville manager, and unit employee TonySantangelo, wherein Santangelo apparently voluntarilyinformed Hayes that Guillot was responsible for initiallycontacting the Union.Sometime shortly before the election scheduled forAugust 26, Supervisor Hayes came over to Guillot at theend of the workday and stated, "Frank, you and I bothknow who started the Union."2Guillot did not reply.On August 26, the National Labor Relations Boardelection was conducted. Guillot acted as the Union's ob-server. The Union won the election and was ultimatelycertified. The Respondent and the Union thereafter en-gaged in collective-bargaining negotiations which result-ed in a collective-bargaining agreement executed be-tween the parties in November.Within minutes after the election had been completed,and the Board agent conducting the election had left theRespondent's facility, Regional Manager Tom Mastersassembled the representatives. According to the testimo-ny of Guillot and Santangelo, Masters began the meetingby stating, "Unfortunately, this is America, it's a freecountry and you do have the right to vote." He followedthis opening statement by informing the employees thatfrom now on, the Respondent would enforce its "pro-duction quotas," a reference to the performance stand-' Hayes did not testify in this hearing.603 DECISIONS OF NATIONAL LABOR RELATIONS BOARDards described above and that employees not meetingthese "quotas" would be terminated. Guillot testified thatthe meeting was a brief one, lasting 1 or 2 minutes whileSantangelo testified the meeting lasted for perhaps 15minutes.Both employees testified that prior to this meeting norespondent representative had ever discussed "produc-tion quotas" with them, nor had they been advised that ifthey did not meet specified "production quotas" or "per-formance standards," described in the Respondent'sbooklet, that they would be terminated.Masters testified that he had decided to meet with therepresentatives immediately following the election be-cause the Amityville facility's performance had gonedown during the union campaign and he wanted to talkto them about it. Additionally, he had observed somefilter bags in the dumpster, which was contrary to theRespondent's established procedure. Masters met withthe employees immediately following the election andtold them that they had had the opportunity to cast theirballots, this was America, the election was over, and itwas time to get back to business. He pointed out to themthat their sales of cleaners had been declining lately andmade reference to the "performance standards" set out inthe Respondent's booklet. He advised the employees thathe had not pressed these "quotas" during the campaignbecause he knew they were under a lot of strain con-cerning the election. He then spoke briefly to the em-ployees concerning the filter bags. He testified the meet-ing lasted approximately 15 minutes.I credit the testimony of Guillot and Santangelo con-cerning the events taking place at the meeting describedabove. The testimony of Santangelo and Guillot corrobo-rated each other. Moreover, Masters' statement as de-scribed by Guillot and Santangelo impressed me as anangry and spontaneous and believable reaction to theunion victory.V. THE DISCHARGE OF GUILLOTSometime on or about the beginning of June, prior toany union activity, Guillot was preparing to commencehis route for the day, Hayes asked him to collect a delin-quent account from Amityville Volkswagon, one of theRespondent customers on Guillot's route that day. WhenGuillot arrived at Amityville Volkswagon, he went in tothe office where a secretary was engaged in conversationwith an unidentified man. Guillot testified that he in-formed the secretary that the Respondent's balance wasoverdue and asked for a check to cover this overdue bal-ance. The secretary informed him she would give him acheck for a partial balance which she did. When Guillotcompleted his route that day and returned to the Re-spondent's facility, Supervisor Hayes asked him whathappened at Amityville Volkswagon that day. Guillot re-plied nothing. He had serviced the shop and got a check.Hayes informed him that the secretary had called him upafter he left and was upset with his treatment of her. Ac-cording to Hayes, the secretary complained that Guillothad cursed at her. Hayes informed Guillot at this timethat he was going out to Amityville Volkswagon the fol-lowing day to talk to the secretary and straighten out thesituation, but in view of his complaint he did not wanthim servicing this account any longer. Following this in-cident, the Amityville Volkswagon stop was taken offGuillot's route. Guillot did not receive a written warningfor this incident.In late August, several days before the National LaborRelations Board election was scheduled, Guillot stoppedat Al & Al Amoco, a gas station, and a customer of theRespondent, to service the Respondent's equipment. Heparked his truck in the station near the gas pumps. Atthis point, the dealer came over and told Guillot to movehis truck. Guillot testified that he informed the dealerthat there was no place in the street where he could parkhis truck. Guillot testified the dealer told him to "Stick itup his ass," but to get the truck out. Guillot drove offwithout servicing the stop. When he returned to the Re-spondent's facility, Tom Masters was there on a routinevisit. Masters asked him casually how things went thatday and Guillot testified that he told Masters what hadtaken place at the Al & Al Amoco station stop. Masterstold him they would send representative Bruck Mulveydown to the gas station the following day to straightenthe matter out. Masters also informed Guillot that hewould not receive his commission in view of his failureto service the stop.Masters testified that the following day he assignedMulvey to service the Al & Al Amoco station and thatwhen Mulvey returned, he told Masters that the dealerwas very upset with Guillot's treatment of him. Mastersthen asked Hayes to contact the dealer and find out whatthe problem was. Hayes visited Al & Al Amoco and re-turned with a signed statement from the dealer datedAugust 31, which read:One of your drivers block [sic] my gas pump. Iasked him to move which resulted in an argument.Then he threatened to pull the machine out.Masters testified that in view of the fact that this wasthe second similar incident involving a customer com-plaint concerning Guillot's conduct and treatment of cus-tomers, he decided to issue a written warning. Accord-ingly, a disciplinary notice was prepared on the Re-spondent's standard form for such warnings. The warn-ing stated: "Your conduct is not with Company practicesand policies for the following reasons": The reason setforth was: "Driver refused to move his truck from block-ing gas pump-asked to park the truck by the curb whileservicing the machine-driver refused to comply withcustomer request-argued with him and then threatenedto pull the machine. Customer has asked that this mannever service him again." The warning then concluded:"The following improvements are required .... Atti-tude with customer must improve-antagonistic re-marks-threat of pulling machines are to stop immediate-ly." The warning was signed by Masters in the space atthe bottom designated supervisor's signature. On Septem-ber 1, Guillot reported for work. As he was setting uphis route for the day, he was summoned into Hayes'office. He went into the office and met with Hayes andMasters. Masters handed him the disciplinary warningdescribed above and asked him to sign it on the line nextto his signature, which stated: "Copy received by: [Em-604 SAFETY-KLEEN CORP.ployee's signature]." Guillot read the disciplinary warn-ing. Hayes asked him to sign it. Guillot testified that heinformed Hayes and Masters that he would not sign thewarning unless he could insert his version of the inci-dent. Masters reminded him that this was the secondsuch incident. Hayes then asked him again to sign thewarning, stating to him, "and what we're going to do,we're going to change your territory to avoid this possi-bility happening in the future." Guillot testified that heagain informed Hayes and Maters that he was not goingto sign the warning and that Hayes said okay. Guillotleft the office and returned to his truck. Guillot then tes-tified that Hayes and Masters approached him at thetruck and Masters stated, "You're refusing to sign this,"Guillot replied, referring to the warning, that if they putdown his version he would sign it. Masters told him thatif he did not sign he would be terminated. Guillot re-plied, "I'm terminated?" Masters stated that he was ter-minated.Masters' testimony in connection with this entire con-versation is substantially different from that of Guillot. Inthis connection, Masters testified that Hayes explained toGuillot the results of his investigation concerning the in-cident at Al & Al Amoco station. He then showed himthe statement executed by the dealer, and told him thiswas his second such incident involving a customer. Hesaid that as a result, the Respondent had prepared a dis-ciplinary warning. The warning was then handed toGuillot who read it. Masters asked him to sign the warn-ing. Guillot threw down the warning and stated, "This isbullshit .... the guys a fucking liar" and refused tosign. Masters told him this was a serious matter andquestioned him as to why the customer would lie. Hetold Guillot that the Respondent would assign him to an-other route, and asked him again to sign the warning.Guillot told Masters and Hayes that they were conjuringup a "bullshit" excuse for writing him up; that they were"a couple of assholes"; and that they could "go fuck"themselves. At this point, Masters took out another disci-plinary notice from his briefcase and told Guillot that ifhe did not sign the first warning, he could sign thesecond one for insubordination. Guillot replied, "Fuckyou," got up, slammed the door, and left. Masters testi-fied that following this exchange he looked at Hayes andstated he was not going to let an employee talk to themin this manner and told Hayes to terminate him immedi-ately. Hayes followed Guillot out the door and terminat-ed him.Masters testified that the sole reason Guillot was dis-charged was his gross insubordination during the courseof the meeting concerning issuance of the disciplinarywarning. This gross insubordination consisted of Guil-lot's adamant refusal to sign the disciplinary warning,coupled with the profanity and abusive language direct-ed to Masters and Hayes.Masters further testified that the signing of the discipli-nary warning was required so that the Respondent couldestablish in the future, if necessary, that the employeehad received such warning.IV. ANALYSIS AND CONCLUSIONThe General Counsel contends that Hayes' statementto Guillot, "Frank, you and I both know who startedthis union" constitutes creating the impression of unlaw-ful surveillance. However, Guillot testified that prior tothis statement by Hayes, employee Bruck Mulvey had in-formed him that Mulvey had overheard employee Santa-gelo tell Hayes during a casual conversation that it wasGuillot who.had first contacted the Union. There is noevidence that Santangelo's statement was not voluntary.The essential gravamen in connection with creatingthe impression of unlawful surveillance is that the em-ployee had reasonable cause to believe that his union ac-tivity is being spied on by the employer. Brooks ShoeMfg. Co., 259 NLRB 488 (1981). In the instant case,Guillot had no reason to believe his union activities werebeing spied on by the Respondent. He was aware thatHayes knew of his initial contact with the Union and hewas also aware that such knowledge was the result of anapparently voluntary statement by his fellow unit em-ployee, Santangelo. In these circumstances, it couldhardly be contended that Guillot reasonably felt that theRespondent was spying on his union activities. Accord-ingly, I conclude that Hayes did not create the impres-sion of surveillance by his statement to Guillot. PalbyLingerie, Inc., 252 NLRB 176 (1980).The credited evidence established that within minutesfollowing the election, which the Respondent lost, Mas-ters assembled employees together and informed themthat from now on the Respondent would enforce "pro-duction quotas" and that if the employees did not meettheir "quotas" they would be "terminated." The evi-dence further established that while the Respondent didhave "performance standards," such standards weremerely goals that employees should aspire to, rather thanquotas which were mandatory, and would result in theirdischarge if they were not met. In this connection, bothSantangelo and Guillot testified that the Respondent'srepresentatives had never informed them prior to thisspeech of such mandatory quotas. The Respondent'sbooklet does not establish that such "standards" weremandatory. Moreover, Masters conceded that he hadconsiderably relaxed the Respondent's suggested "per-formance standards."In view of the timing of the Respondent's statement,and in view of the absence of such mandatory quotasprior to the election, I conclude that the Respondent'sstatement was made in retaliation for the employees'vote, and constitutes an unlawful threat of discharge inviolation of Section 8(a)(1) of the Act.The Discharge of GuillotThe evidence established that Guillot was responsiblefor initially contacting the Union and acted as theUnion's observer during the election. However, the evi-dence also established that, throughout the union cam-paign up and until the election, the Respondent commit-ted no unfair labor practices nor engaged in any otheractions displaying union animus. The single unlawfulthreat by the Respondent occurred immediately follow-ing the election. I conclude such threat was an angry,605 DECISIONS OF NATIONAL LABOR RELATIONS BOARDspontaneous outburst, rather than being reflective of anintention by the Respondent to actually retaliate againstprounion employees.On the other hand, the evidence concerning Guillot'sjob performance established that within a 4-month periodcommencing on his employment in May, Guillot was in-volved in two separate, but similar incidents with the Re-spondent's customers, involving abusive language byGuillot directed at the Respondent's customers and athreat by Guillot to pull the Respondent's machine outof a customer's facility (Al & Al Amoco service station).In both of these incidents the customer requested thatGuillot not service their facilities again. This second inci-dent, involving Al & Al Amoco station, took place just afew days prior to the election on August 26 and was notfully investigated until August 31, following the election.In view of the serious nature of these complaints, theRespondent could hardly be expected to leave them un-remedied. Although Guillot did not receive a writtenwarning after the first incident, a written warning after asecond similar incident within a 2-1/2-month period is, inmy opinion, clearly justified. I note that the issuance ofsuch warning is not alleged in the complaint as an unfairlabor practice.An examination of the warning itself established that itwas constructive in nature. In this regard, the warningdid not call for any discipline, nor did it warn of possiblefuture discipline. It merely set forth the nature of thecomplained of conduct and set forth the areas of per-formance in which Guillot must improve.The evidence established clearly that the Respondentdid not intend to discharge Guillot during the SeptemberI meeting. This is established conclusively by the con-tents of the warning letter and by the testimony of Guil-lot and Masters that during the meeting Hayes and/orMasters told Guillot that they would assign him to a dif-ferent route. It is therefore clear that something unex-pected took place during this meeting which precipitatedGuillot's termination. In this connection, Masters testifiedthat these unexpected circumstances consisted of Guil-lot's adamant refusal to sign the warning coupled by hisextreme profanity directed at Masters and Hayes. Guillotadmitted that he would not sign the warning noticeunless he could insert his version of the Al & Al Amocoservice station incident. I credit the testimony of Mastersconcerning Guillot's use of profanity during the Septem-ber I meeting. In this connection, Guillot was not re-called as a witness to rebut Masters' testimony concern-ing such profanity. Moreover, such use of profanity byGuillot was consistent with the conduct complained ofby the Respondent's customers. Further, Masters' testi-mony that it was only after Guillot unleased a barrage ofprofanity directed at Masters and Hayes that Masterstold Hayes to terminate Guillot is believable. Indeed inthese circumstances, termination would be expected. Onthe other hand, Guillot's testimony that after he refusedto sign the warning notice Hayes said it was okay, thatGuillot then left the office and headed for his truck, andthat it was only at this point that Hayes thereafter fol-lowed him out, requested once more that he sign thewarning, and terminated him when he refused is simplynot believable. I therefore conclude that the Respondentdischarged Guillot solely because of his insubordinationduring the September I meeting which consisted of re-fusing to sign and acknowledge receipt of a warningletter, coupled with extreme profanity directed againstMasters and Hayes. I further conclude that the Respond-ent by discharging Guillot did not violate Section 8(a)(l)and (3) of the Act.CONCLUSIONS OF LAW1. The Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. The Respondent has violated Section 8(a)(1) of theAct by threatening its employees with discharge if theybecame and remained members of the Union or if theygave any assistance and support to it.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged inunfair labor practices within the meaning of Section8(a)(l) of the Act, I shall recommend that it cease anddesist from engaging in such unfair labor practices andtake affirmative action provided in the recommendedOrder below, designed to effectuate the policies of theAct. On the foregoing findings of fact and conclusions oflaw and the entire record, I issue the following recom-mended3ORDERThe Respondent, Safety-Kleen Corporation, Amity-ville, New York, its officers, agents, successors, and as-signs, shall1. Cease and desist from(a) Threatening its employees with discharge or otherreprisals if they become or remain members of the Unionor any other labor organization, or if they give any as-sistance and support to it.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act.(a) Post at its place of business in Amityville, NewYork, copies of the attached notice marked "Appen-dix."4Copies of the notice, on forms provided by theRegional Director for Region 29, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon receipt and3 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur.poses.4 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."606 SAFETY-KLEEN CORP.maintained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered, de-faced, or covered by any other material.(b) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten our employees with dischargeor other reprisals if they become or remain members ofthe Union or any other labor organization, or if theygive any assistance and support to it.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise oftheir rights under Section 7 of the Act.SAFETY-KLEEN CORPORATION607